PER .CURIAM.
Bradford Keith Gary appeals from a judgment and sentence entered after revocation of his probation. For one count, the court ordered Gary to serve a new term of probation. As the State properly concedes, the trial court erred in ordering Gary to provide a DNA sample as a condition of probation pursuant to section 948.014(1), Florida Statutes (2011), because he does not meet the requirements of section 943.325(2)(g), Florida Statutes (2011). Accordingly, although we otherwise affirm, we reverse as to the erroneous condition of probation and remand with directions that the trial court strike that condition.
AFFIRMED in part; REVERSED in part; and REMANDED.
PADOVANO, ROWE, and RAY, JJ., concur.